DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed 7/14/2022 is acceptable and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brindle (US Patent No. 8,835,281), as evidenced by Wang (US PGPub 2020/0126847), in view of Englekirk (US Patent No. 10,276,371), as evidenced by Cai (US Patent No. 10,217,766).
Regarding claim 9, Brindle discloses in Fig. 5 (with reference to processes re: Figs. 2-4, see e.g. col. 12, lines 60-65), 
providing a wafer (501, col. 12 line 49) comprising a bottom substrate (col. 13, lines 12-19:  semiconductor layer underlying 504 during processing of devices in active layer 503), a buried oxide layer (504, col 12, lines 50-51:  oxide) and a top active layer (505 in 503, col. 12, lines 51-53; col. 13, lines 12-14) stacked from bottom to top; 
removing the bottom substrate to expose the buried oxide layer (col. 13, lines 17-19:  semiconductor layer under 504 is removed); 
providing a bonding substrate (510 of 502, col. 12, lines 58-60); 
depositing a trap-rich layer (511, col. 12, lines 58-65:  formed like 214 in Fig. 2, col. 6, lines 6-9:  deposition of high resistivity material) on the bonding substrate; 
depositing an oxide layer (509, col. 13, line 58; lines 1-3:  formed like 206 in Fig. 2, col. 4, lines 47-49:  deposition of oxide) on the trap-rich layer; and 
bonding (col. 13, lines 5-8 & 19-21) the oxide layer (509) with the buried oxide layer (504).  Brindle also discloses that the bonding substrate with the trap-rich layer (502) is bonded to the device wafer (501) after formation of the devices in the active layer (503) so that the trap-rich layer is unaffected by thermal processes of device formation (col. 13, lines 33-37).
Brindle appears not to explicitly disclose that the bonding substrate is a high resistivity substrate.
However, Brindle discloses in col. 2, line 23 to col. 3, line 3, is that the use of a high resistivity substrate reduces crosstalk, and that use of the high resistivity substrate including a trap-rich layer will prevent parasitic surface conduction and preserve the effective resistance of the substrate layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a high resistivity substrate with the trap-rich layer to prevent crosstalk.  In so doing, the bonding substrate is a high resistivity substrate.
Brindle as combined appears not to explicitly disclose that a thickness of the oxide layer is thinner than that of the buried oxide layer.  There is no evidence showing the criticality of the claimed relative thicknesses.
Brindle further discloses (col. 2, lines 40-50) that the thickness of oxide layer 509 can be made large, i.e. considerably thicker than the buried oxide layer 504, for the purpose of creating a large composite oxide layer separating the active layer 505 from substrate 510.  Composite oxide thickness (comprising the thicknesses of the oxide layer and the buried oxide layer) is therefore an art recognized result affecting parameter.  As further evidence, see, Wang (Figs. 3C-D, para. [0043-0055]) which discloses providing a substrate wafer (100, para. [0053]) including a charge trapping layer (300, para. [0047]) and a top oxide layer (para. [0047-0048]:  total layer thickness of 2000-10,000 Å); and bonding the substrate wafer to a device wafer (400, para. [0053]) via a buried oxide layer (410, para. [0054-0055]:  one or more layers, each with thickness up to 10,000 Å).  The thicknesses of the bonding oxide layers in Wang are thus independently adjustable.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to one of ordinary skill in the art at the time of invention to determine (for example by routine experimentation) the optimum bonding oxide thicknesses.
Brindle as combined appears not to explicitly disclose that the bottom substrate and the top active layer are each silicon.
Englekirk discloses in Fig. 3 and col. 3, lines 41-64, that a SOI device including RF transistors is suitably formed by oxidizing (304) a silicon substrate (302) and forming the circuitry in an overlying silicon active layer (306).  It is well-known that silicon is an appropriate semiconductor for forming RF devices, as evidenced by Cai (col. 1, lines 23-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the device wafer of Brindle as combined using the method of Englekirk to form RF devices in silicon, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.)  In so doing, that the bottom substrate and the top active layer are each silicon.
Regarding claim 11, Brindle as combined therein discloses radio frequency devices disposed in the top silicon layer (Englekirk, Fig. 3, col. 3, line 60).
Regarding claim 12, Brindle as combined therein discloses: 
forming a temporary substrate (Brindle, col. 13, lines 14-15:  temporary handle wafer bonded to 514 at the top of 501) on the top silicon layer as a carrier substrate; and 
removing the bottom silicon substrate to expose the buried oxide layer (Brindle, col. 13, lines 17-19:  remove semiconductor layer underlying 504).
Regarding claim 13, Brindle as combined therein discloses: 
removing the temporary substrate after the oxide layer is bonded with the buried oxide layer (Brindle, col. 13, lines 21:  remove temporary handle after bonding).
. Claims 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brindle, as evidenced by Wang, in view of Englekirk, as evidenced by Cai, and further in view of Peidous (US PGPub 2016/0351437).
Regarding claim 10, Brindle as combined appears not to particularly disclose that a positive fixed charge layer is induced at a surface of the buried oxide layer contacting the oxide layer while negative carriers are trapped in the trap-rich layer.
Peidous discloses in Fig. 3, a charge-trapping, nanocrystalline, Si1-x-Gex, 0<x<1, layer (40) under a BOX layer (34) designed to eliminate the effects of induced inversion in the substrate (32) by both charge trapping and adjusting the electron affinity with respect to the substrate material (para. [0026], [0028], [0036-0037], [0046]).  Peidous also discloses that positive fixed charges in the BOX are inevitable (para. [0026] & [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nanocrystalline SiGe charge-trapping layer of Peidous in Brindle as combined to improve the substrate inversion neutralization by the effect of the material electron affinity.  In so doing, a positive fixed charge layer is induced at a surface of the buried oxide layer contacting the oxide layer while negative carriers are trapped in the trap-rich layer.
Regarding claim 14, Brindle as combined appears not to particularly disclose that the trap-rich layer has nano-dots therein.
Peidous discloses in Fig. 3, a charge-trapping, nanocrystalline (i.e., nanodots), Si1-x-Gex, 0<x<1, layer (40) under a BOX layer (34) designed to eliminate the effects of induced inversion in the substrate (32) by both charge trapping and adjusting the electron affinity with respect to the substrate material (para. [0026], [0028], [0036-0037], [0046]).  Peidous also discloses that positive fixed charges in the BOX are inevitable (para. [0026] & [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nanocrystalline SiGe charge-trapping layer of Peidous in Brindle as combined to improve the substrate inversion neutralization by the effect of the material electron affinity.  In so doing, the trap-rich layer has nano-dots therein.
Regarding claim 15, Brindle as combined appears not to particularly disclose that the nano-dots comprise germanium nano-dots.  (Peidous discloses Si1-x-Gex (0< x< 1) rather than Ge).
However, Peidous therein discloses that the lower electron affinity of the charge-trapping layer material (para. [0026]) serves to enhance elimination of induced inversion in the substrate in addition to charge trapping (para. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nanocrystalline Ge (rather than the SiGe with trace amounts of Si as disclosed by Peidous) as charge-trapping layer in Brindle as combined to similarly improve the substrate inversion neutralization, this having the same lower electron affinity disclosed and is thus a material suitable for the same purpose.  In so doing, the nano-dots comprise germanium nano-dots.
Regarding claim 16, Brindle as combined appears not to explicitly disclose that steps of depositing the trap-rich layer on the high resistivity substrate comprise: depositing a germanium layer on the high resistivity substrate.
Peidous discloses in Fig. 3, a charge-trapping, nanocrystalline (i.e., nanodots), Si1-x-Gex, 0<x<1, layer (40) under a BOX layer (34) designed to eliminate the effects of induced inversion in the substrate (32) by both charge trapping and a lower electron affinity material with respect to the substrate material (para. [0026], [0028], [0036-0037], [0046]).  Peidous also discloses that the material is deposited as monocrystalline, polycrystalline, nanocrystalline, or amorphous, and may be deposited in a graded manner (para. [0038-0041] & [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nanocrystalline Ge (rather than the SiGe with trace amounts of Si as disclosed by Peidous) as charge-trapping layer in Brindle as combined to improve the substrate inversion neutralization, this having the same lower electron affinity disclosed and is thus a material suitable for the same purpose.  In so doing, steps of depositing the trap-rich layer on the high resistivity substrate comprise depositing a germanium layer on the high resistivity substrate. 
Brindle as combined appears not to explicitly disclose annealing the germanium layer to form the trap-rich layer having germanium nano-dots.
Peidous further discloses that discloses that layer deposition results in a strained layer, which is relaxed by post-deposition anneal, which also tends to increase the stress-induced defects (para. [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the post-deposition anneal of Peidous in Brindle as combined to relax the deposited layer and increase defects for enhanced charge trapping.  Also note that Peidous discloses the deposition of material from crystalline to amorphous, and it would have been obvious to anneal the material to produce the desired degree of crystallinity.  In so doing, the method includes annealing the germanium layer to form the trap-rich layer having germanium nano-dots.

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
The Applicant argues on p. 8 of the remarks with regard to claim 9 that, ‘In paragraph [0066], Brindle teaches that "Additionally, as mentioned above with respect to the insulator layer 204 and the bonding layer 206 of FIG. 2, the bonding layer 509 can generally be made of an insulating material that is considerably thicker than the insulator layer 504.... Additional advantages of the structure 500 may also be apparent."  That is, Brindle teaches that a thickness of the bonding layer 509 (regarded as the oxide layer of the present application by Examiner) is considerably thicker than that of the insulator layer 504 (regarded as the buried oxide layer of the present application by Examiner), which is contrary to the special technical feature of the amended claim 9.’
The argument is not persuasive.  As noted by the Applicant, Brindle discloses in col. 12, lines 40-50, that the bonding oxide layer 509 can be made considerably thicker than buried oxide layer 504.  However, Bridle makes clear that this is for the purpose of providing a suitably thick composite oxide layer 504/509 for adequate physical separation & electric field isolation between the active layer and the substrate.  Thus, Brindle does not specifically teach away from the claimed relative thicknesses (“the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).  No criticality was disclosed in the Instant Application, and newly presented art Wang makes clear that the relative thicknesses of these bonding oxide layers is adjustable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891